          Case 1:16-cr-00521-JSR Document 91 Filed 01/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA                                     :
                                                             :  NOTICE OF APPEARANCE & REQUEST
                     v.                                      :  FOR ELECTRONIC NOTIFICATION
                                                             :
DWAINE COLLYMORE, et al.,                                    : 16 CR. 521 (CM)
                                                             :
                                    Defendants.              :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York


                                                      by: /s/ Maurene Comey___________
                                                          Maurene Comey
                                                          Assistant United States Attorney
                                                          (212) 637-2324
